Petition for Writ of Habeas Corpus Granted and Memorandum Opinion filed
May 12, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00421-CV



              IN RE EDMOND LINDELL BAKER, JR., Relator


                         ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                             300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 64372

                        MEMORANDUM OPINION

      On May 8, 2015, relator Edmond Lindell Baker, Jr. filed a petition for writ
of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator seeks relief from a written
commitment order issued on May 1, 2015, by the Honorable Randall Huffstetler,
presiding judge of the 300th District Court of Brazoria County.
                                   BACKGROUND

      The trial court found relator in contempt on October 17, 2014, for four
violations of a previous ordering relator to pay child support and sentenced relator
to ninety days’ incarceration for each violation, each sentence to run concurrently.
The trial court ordered that relator’s sentence was to commence on December 2,
2014. The sentence was reset to January 15, 2015. On February 24, 2015, the case
was referred to the 300th District Court, which suspended relator’s sentence for
sixty months conditioned on relator’s paying $1,000.00 for coercive contempt. On
March 19, 2015, the Office of the Attorney General (the “OAG”) requested that the
trial court rescind the commitment date and set probation. On April 17, 2015, the
trial court signed an order rescinding relator’s commitment date and setting
probation and ordered relator to appear for a compliance hearing on April 27,
2015. The trial court found relator was not in compliance with its previous orders
and relator was taken into custody on April 27, 2015. The trial court issued a
written commitment order on May 1, 2015.

                              STANDARD OF REVIEW

      The purpose of the habeas corpus proceeding is not to determine the guilt or
innocence of the relator, but only to determine whether he has been unlawfully
restrained. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979) (orig. proceeding).
A writ of habeas corpus will issue if the trial court’s contempt order is void, either
because it is beyond the trial court’s power or because the relator has not been
afforded due process. In re Henry, 154 S.W.3d 594, 596 (2005) (orig. proceeding)
(per curiam). It is presumed that the contempt order is valid. In re Turner, 177
S.W.3d 284, 288 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding). In a
                                          2
habeas corpus action challenging confinement for contempt, the relator bears the
burden of showing that the contempt order is void. In re Coppock, 277 S.W.3d
417, 418−19 (Tex. 2009) (orig. proceeding).

                                             ANALYSIS
      In its response to relator’s petition, the OAG agrees with relator’s assertion
that he received no notice that his community supervision might be revoked at the
April 27, 2015 compliance hearing or the reasons for the possible revocation.
“Due process of law requires that the constructive contemnor be given ‘full and
complete notification’ and a reasonable opportunity to meet the charges by way of
defense or explanation.” Ex parte Gordon, 584 S.W.2d at 688. Moreover, a
“respondent’s suspension cannot be revoked at the status hearing without prior
notice that revocation will be sought, affording the respondent an opportunity to
prepare a defense to the specific complaints.” In re Zandi, 270 S.W.3d 76, 78
(Tex. 2008) (orig. proceeding) ( per curiam, supp’l op. on reh’g). Here, no party
filed a motion to revoke, and the trial court did not issue a show cause order
indicating that relator’s suspended commitment might be revoked at the
compliance hearing or detailing specific instances relator’s alleged failure to
comply with the terms and conditions of community supervision. Therefore, the
May 1, 2015 commitment order is void for lack of due process.1




      1
          Relator raised other issues in his petition, but we need not address those in this opinion.
                                                  3
                                  CONCLUSION
      Accordingly, we grant relator’s petition for writ of habeas corpus, vacate the
trial court’s commitment order of May 1, 2015, and order relator discharged from
custody.


                                     PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.




                                         4